PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,879,056
Issue Date: 30 Jan 2018
Application No. 15/039,234
Filing or 371(c) Date: 30 Dec 2016
For: NEW INSECTICIDAL PROTEIN

:
:
:	DECISION ON PETITION
:
:


This is a decision on the “REQUEST FOR RECONSIDERATION OF PETITION UNDER 37 C.F.R. § 1.182” filed August 25, 2020, to change the order of the assignees on the front of the Letters Patent by way of certificate of correction. 

Petitioner seeks reconsideration of the Office’s decision issued on July 24, 2020, which dismissed the petition of April 6, 2020, to change the order of the assignees on the patent based on applicant’s mistake pursuant to 35 U.S.C. 255. Prior to a decision on the request for reconsideration of August 25, 2020, the Office issued a certificate of correction on September 29, 2020, correcting the Letters Patent to show a change of the order of the listing of assignees as request by petitioner.1 

In support of the petition, petitioner asserts:

          There appears to be no dispute that the incorrect order of the assignees on the issue fee payment form (PTOL-85B) was “of a clerical or typographical nature, or of minor character, which was not the fault of the Patent and Trademark Office” and that “such mistake occurred in good faith.” There also appears to be no dispute that the required fee was paid and that the correction does not constitute new matter or would require reexamination. As such, on its face, it is clear that the requirements of 35 [U.S.C.] 255 are met.

          Indeed, the only basis of the denial appears to be based upon the mistaken belief that the order of the assignees on the face of a patent is not a “mistake” contemplated by 35 [U.S.C.] 255. The only basis provided in the Denial to support this position is a citation to “Fina Tech, Inc. v. Ewen [2]65 F.3d 1325 (Fed. Cir. 2001) (holding the order of inventors is not a clerical error contemplated by §255, and cannot be corrected in a judicial proceeding under that provision).” But the Office’s citation to Fina Tech fails for four reasons.

          First, Fina Tech was deciding whether the order of inventors could be corrected. That is not the case here, where correction of a mistake in the order of assignees is being requested.

          Second, the CAFC’s decision was made under 35 U.S.C. 256 (“Correction of named inventor”) and therefore would not be applicable to the correction being sought here, where correction under 37 C.F.R. 1.182 and 35 U.S.C. 255 is being requested.

          Third, while the CAFC further ruled that correction under 35 U.S.C. 255 was not appropriate under the facts of Fina Tech, the ruling was based on the fact that “Section 255 does not provide for action by a district court,” which was the action being appealed in that case. Those facts clearly do not apply here.

          Fourth, the CAFC explicitly cited to the M.P.E.P for the proposition that “no changes will be made [by the Director to the order of inventors] except when a petition under 37 C.F.R. 1.182 is granted." (quoting Man. Pat. Exam. P., 605.04(f) (7th ed. rev. 1 2000)). As such, it is clear that, according to the CAFC and its interpretation of the M.P.E.P. in effect at that time, 37 C.F.R. 1.182 was the appropriate vehicle for changing the order of inventors. And, by the Office’s analogy made in its Denial, this would also apply to the change in order of the assignees, which is precisely the action being sought in this Petition.

Petition, 08/25/20, pp. 1-2 (emphasis in original).

The Office has considered petitioner’s arguments, but does not find them persuasive. Initially, the Office disagrees with petitioner’s assertion that the listing of the assignees in the Fee(s) Transmittal Form in an incorrect order from what petitioner had intended constitutes “a mistake of a clerical or typographical nature, or of minor character” such at a certificate of correction is warranted. The order in which the assignees are listed on a patent is of no legal importance because it, in no way, affects the validity of the patent or the legal rights of the inventors. Rather, an assignment is a contractual agreement regarding the property right to the patent.

As to petitioner’s arguments regarding the citation to Fina Tech, Inc. v. Ewen, 265 F.3d 1325 (Fed. Cir. 2001), the Office notes, even though the case is not controlling, it is still an informative decision. The decision in Fina Tech. provides guidance and consideration regarding the issue at hand. Moreover, the Office finds the request to change the order of the assignees analogous to a request to change the order of inventors in an issued patent. The USPTO has consistently held that a change of the order of inventors in an issued patent is of no legal importance and not an error in accordance with 35 U.S.C. 255 for which the remedy is the issuance of a certificate of correction. See Fina Tech., Inc. v. Ewen 365 F.3d 1325 (Fed. Cir. 2001) (holding the order of inventors is not a clerical error contemplated by § 255, and cannot be corrected in a judicial proceeding under that provision). 

Certificates of correction are mechanisms for correcting minor or “not material” errors in an issued patent such as a grammatical error, mistyping, or misspelling. Examples of the types of mistakes of clerical or typographical nature, or of minor character for which a certificate of correction for an applicant’s mistake is contemplated are those set forth in MPEP 1481 through 1481.03 (e.g., correction of assignee’s name in accordance with the assignment recorded in USPTO prior to issuance, correction of named inventor, correction of typographical error in inventor’s name, and correction to perfect benefit and priority claims).2 

Here, the issuance of the certificate of correction is improper because no mistake appears on the Letter Patent. Typographical and clerical mistakes are generally understood to be obvious mistakes for which the correction is immediately apparent from the document itself. A clerical or typographical error should be manifest from the contents of the file of the patent sought to be corrected. See In re Arnott, 19 U.S.P.Q.2D (BNA) 1049, 1053 (1991). Superior Fireplace Co. v. Majestic Prods. Co., 270 F.3d 1358 (Fed. Cir. 2001) further endorses the Office’s position and longstanding precedent that a clerical or typographical error in 35 U.S.C. 255 should be manifest from the contents of the file of the patent sought to be corrected. Id. at 1358.
 
A specific order of the assignees may appear improper or a clerical error from the perspective of the patent owner; however, the order of the assignees does not have any significance to the USPTO. The patent correctly identifies the assignees. Therefore, there is no “incorrect” order of assignees that constitutes a correctible mistake. The order of the assignees as set forth on the patent is not “a mistake of a clerical or typographical nature or minor character,” as required under 35 U.S.C. 255. Moreover, petitioner has not established that the error in the order of assignees is evident from a review of the record and the content of the file.

The USPTO finds the requested change is not manifest from the file because the source is the Fee(s) Transmittal PTOL-85b as completed by applicant. MPEP 307 states the following: 

Unless an assignee’s name and address are identified in item 3 of the Fee(s) Transmittal form PTOL-85B, the patent will issue to the applicant. Assignment data printed on the patent will be based solely on the information so supplied. Assignment information printed on a patent is not updated after a patent is issued, and may not be reflective of the assignment recorded in the Office subsequent to the issuance of the patent. Detailed assignment information can be found by performing an assignment search on the USPTO website and by inspecting the recorded assignment documents.

The USPTO obtains the assignment information directly from the Fee(s) Transmittal form PTOL-85B completed by the applicant. There is no verification by the USPTO that the assignment information provided by applicant on the form is correct. The entry on the PTOL-85B could well have been an error on the part of a patent practitioner, the applicant, or a clerical staff member. The Office warns in MPEP 307 that the designation of an assignee on the PTOL-85B is not, in and of itself, reflective of a correct assignment recorded in the USPTO. 
 
The Office finds that the listing of the order of assignees is NOT a mistake of a clerical or typographical nature, or of minor character, clearly evident from the record as required by 35 U.S.C. 255. Therefore, the order of assignees on the patent is not correctable by certificate of correction under 37 CFR 1.323.

In view of the above, the petition under 37 CFR 1.182 requesting a change in the order of assignee in the above-identified patent is DISMISSED. 

The USPTO issued the Certificate of Correction on September 29, 2020, in error. Therefore, the Certificate of Correction is vacated and an erratum will be issued. 

Questions related to this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA T DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        

Conferees:  Pinchus Laufer, Senior Patent Attorney, OPLA and Mark Polutta, Senior Legal Advisor, OPLA






    
        
            
    

    
        1 The certificate of correction issued on September 29, 2020, reads as follows:
        
        It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below: 
        
        On the Title Page
        
        Item (73), under the subheading “ASSIGNEES,” change the order of the assignees listed to “Zhejiang University, Hangzhou, Zhejiang (CN); China National Rice Research Institute, Hangzhou, Zhejiang (CN).”
        2 Unlike a typographical error in the spelling of an inventor’s name, the Office will not issue a certificate of correction where an inventor changes his or her name after the patent issues. An inventor name change after a patent issues is neither a "mistake of a clerical or typographical nature, or of minor character" in accordance with 35 U.S.C. 255, nor a mistake that "is clearly disclosed by the records of the Office" in accordance with 35 U.S.C. 254. Additionally, an inventor name change after the patent issues is not a correction of inventorship under 35 U.S.C. 256. MPEP 1481.02